DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 20170222247 A1) in view of Ikezoe et al (US 20130071769 A1).
Regarding claim 1 and 6, Sakano discloses a fuel cell (fuel cell stack 10 in Fig. 1) comprising a membrane electrode assembly (MEA 28 in Fig. 4) and a fuel cell metal separator stacked on the membrane electrode assembly (Abstract, [0032], [0035], [0038]).
Sakano discloses the fuel cell metal separator (a first/second metal separator 30/32  in Figs. 4-5), a reactant gas flow field (oxygen-containing gas flow field 48, fuel gas flow field 58 in Figs. 4-5) being formed on one surface (surface 30a in Figs. 4-5) as a reaction surface of the fuel cell metal separator, the reactant gas flow field being configured to allow a fuel gas or an oxygen-containing gas as a reactant gas to flow through the reactant gas flow field ([0045]). Sakano discloses a fluid passage (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) connected to the reactant gas flow field or 
Sakano discloses a bead seal (first seal line (metal bead seal) 52 in Figs. 4-5) protruding from one surface of the fuel cell metal separator, the bead seal being configured to prevent leakage of the reactant gas or a coolant as fluid, the bead seal comprising a passage bead (inner bead 52b/62b and passage beads 52c in Figs. 4-5) provided around the fluid passage and an outer bead (outer bead (seal bead) 52a/62a in Figs. 4-5) provided around the reactant gas flow field ([0047]-[0049], [0054]-[0056], [0067]). 
Sakano discloses the fuel cell metal separator being stacked on a membrane electrode assembly and a tightening load in a stacking direction being applied to the fuel cell metal separator (“the method includes the step of stacking the metal separators and the membrane electrode assembly, and applying a tightening load to the metal separators and the membrane electrode assembly in the stacking direction to thereby assemble the fuel cell stack” [0011], “each of the power generation cells 12 is formed by sandwiching a resin film equipped MEA (membrane electrode assembly) 28 between a first metal separator 30 and a second metal separator 32”, [0035]). 
Sakano further discloses wherein in a dual seal section where the passage bead and the outer bead extend next to each other (shown in annotated Fig. 5 below).

    PNG
    media_image1.png
    531
    744
    media_image1.png
    Greyscale

Annotated Sakano Fig. 5
 
However, Sakano does not disclose a ridge protruding from the one surface is formed integrally with the fuel cell metal separator between the passage bead and the outer bead, and that the height of the ridge is smaller than a height of the bead seal compressed by tightening load.
Ikezoe teaches a ridge (convex portion 16 in Fig. 5) protruding from and formed integrally with a separator (3 in Fig. 5, [0065]). Ikezoe teaches when a frame (1 in Fig. 5) and the separator are displaced in mutually approaching direction, abutment on the separator is created for preventing an excessive displacement ([0065]). In Fig. 5, one can see the ridge is smaller than a gas seal (Gs in Fig. 5, drawn to be analogous with the bead seal, [0047]). 

	While modified Sakano does not explicitly disclose the ridge is located between the passage bead and the outer bead, this is merely a rearrangement of parts and the rearrangement of the ridge to be located between the passage bead and the outer bead would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. 
Further, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. 
	Modified Sakano has all of the parts disclosed by the limitations within the claims, and modified Sakano also discloses the expected result of mitigating of excessive displacement. Therefore, since “a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”, it would have been obvious to one of ordinary skill in the art 

    PNG
    media_image2.png
    571
    744
    media_image2.png
    Greyscale

Examiner’s Interpretation of Sakano Fig. 5 with a ridge


Regarding claim 2, modified Sakano discloses all of the limitations of claim 1 as set forth above. Sakano further discloses wherein the fluid passage (34a, 36a, and 38b) is disposed at a corner portion of the fuel cell metal separator having a rectangular shape (Fig. 5).
Modified Sakano discloses the ridge is provided at a position facing a corner of the fuel cell metal separator (see Examiner’s interpretation of Sakano Fig. 5 with a ridge above).

Regarding claim 3, modified Sakano discloses all of the limitations of claim 1 as set forth above. Modified Sakano discloses wherein the ridge extends along a part of the passage bead provided around the fluid passage as a passage of the reactant gas (see Examiner’s interpretation of Sakano Fig. 5 with a ridge above).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 20170222247 A1) in view of Ikezoe et al (US 20130071769 A1) as applied to claim 1, and further in view of Ijuin (JP2006108027A using the machine English translation from Espacenet).
Regarding claim 4, modified Sakano discloses all of the limitations of claim 1 as set forth above. However, Sakano discloses the fluid passage comprises three fluid passages (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) provided at one end of the fuel cell metal separator arranged in a width direction of the reactant gas flow field, not wherein the fluid passage comprises five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas 
Ijuin teaches a fuel cell (10 in Fig. 1-2) wherein flow paths (24, 26, and 28 in Figs. 2) extend linearly from one end to the other end of the fuel cell ([0040]). 
Ijuin teaches oxidant gas enters the flow path (26) from one oxidant gas inlet manifold (42 in Fig. 2) and is discharged through two oxidant gas outlet manifolds (44 in Fig. 2, [0045]). Ijuin teaches cooling water enters the flow path (28) from two cooling water inlet manifolds (38 in Fig. 2) and is discharged through one cooling water outlet manifold (40 in Fig. 2, [0046]). Ijuin teaches the oxidant gas can flow from the center of one manifold portion (left-hand 32 in Fig. 2) to both ends of the other manifold portion (right-hand 32 in Fig. 2) and the cooling water can flow from both ends of one manifold portion (right-hand 32 in Fig. 2) to the center of the other manifold portion (right-hand 32 in Fig. 2, [0047]). Ijuin teaches this allows the oxidant gas and cooling water to be evenly supplied to the entire area of the flow path (26) and the flow path (28, [0047]).
Ijuin further teaches fuel gas enters the flow path (24) from two fuel gas inlet manifolds (34 in Fig. 2) and is discharged through two fuel gas outlet manifolds (36 in Fig. 2, [0048]). Ijuin teaches the fuel gas is easier to diffuse than the oxidant gas and cooling water, and by arranging the two fuel gas inlet manifolds (34) and the fuel gas outlet manifolds (36) on both sides of a center line (C in Fig. 2), the fuel gas can be evenly supplied to the entire area of the flow path (24, [0048]).

This modification would also be made because one of ordinary skill in the art would reasonably expect this modification to lead to a successful fuel cell separator. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
Modified Sakano discloses the ridge is located between the passage bead and the outer bead, therefore, even when the fluid passage is modified from three fluid passages to five fluid passages, the ridge would still be located between the passage bead and the outer bead and therefore one of ordinary skill in the art would recognize that the ridge would be located at positions between fluid passages at both ends among the five fluid passages and a marginal portion of the fuel cell metal separator, and at a position between a fluid passage at a center among the five fluid passages and the marginal portion of the fuel cell metal separator.

Regarding claim 5, modified Sakano discloses all of the limitations of claim 1 as set forth above. However, Sakano discloses the fluid passage comprises three fluid passages (oxygen-containing gas supply passage 34a, fuel gas discharge passage 38b, coolant supply passage 36a in Figs. 4-5) provided at one end of the fuel cell metal separator arranged in a width direction of 
Ijuin teaches a fuel cell (10 in Fig. 1-2) wherein flow paths (24, 26, and 28 in Figs. 2) extend linearly from one end to the other end of the fuel cell ([0040]). 
Ijuin teaches oxidant gas enters the flow path (26) from one oxidant gas inlet manifold (42 in Fig. 2) and is discharged through two oxidant gas outlet manifolds (44 in Fig. 2, [0045]). Ijuin teaches cooling water enters the flow path (28) from two cooling water inlet manifolds (38 in Fig. 2) and is discharged through one cooling water outlet manifold (40 in Fig. 2, [0046]). Ijuin teaches the oxidant gas can flow from the center of one manifold portion (left-hand 32 in Fig. 2) to both ends of the other manifold portion (right-hand 32 in Fig. 2) and the cooling water can flow from both ends of one manifold portion (right-hand 32 in Fig. 2) to the center of the other manifold portion (right-hand 32 in Fig. 2, [0047]). Ijuin teaches this allows the oxidant gas and cooling water to be evenly supplied to the entire area of the flow path (26) and the flow path (28, [0047]).
Ijuin further teaches fuel gas enters the flow path (24) from two fuel gas inlet manifolds (34 in Fig. 2) and is discharged through two fuel gas outlet manifolds (36 in Fig. 2, [0048]). Ijuin teaches the fuel gas is easier to diffuse than the oxidant gas and cooling water, and by arranging the two fuel gas inlet manifolds (34) and the fuel gas outlet manifolds (36) on both sides of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ijuin within the fuel cell metal separator of modified Sakano and provided five fluid passages provided at one end of the fuel cell metal separator and arranged in a width direction of the reactant gas flow field, such as the configuration of passages taught by Sakano, with the expectation this would allow the fluids with the five fluid passages to be evenly distributed to the entire area of a flow field.  
This modification would also be made because one of ordinary skill in the art would reasonably expect this modification to lead to a successful fuel cell separator. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
 However, while modified Sakano still does not disclose the ridge comprises a plurality of the ridges, this is merely making the ridge into multiple separable pieces. Separating the ridge into multiple pieces would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. One of ordinary skill in the art would have been motivated to make the ridge multiple separate pieces in order to, for example, cut down on manufacturing costs by using less material for the ridge while still providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the ridge into a 
Further, while Sakano does not explicitly disclose a length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator is larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator, this is merely a change in proportion of the plurality of ridges. Changing the length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator to be larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator would not stop the ridge from providing the expected result of mitigating an excessive displacement when another fuel cell part and the fuel cell metal separator are displaced in a mutually approaching direction. 
One of ordinary skill in the art would have been motivated to make the length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator is larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator in order to, for example, ensure the expected result of mitigating an excessive displacement at both edges on the outside of both ends of the five fluid passages and the marginal portion of the fuel cell metal separator of the fuel cell of modified Sakano when another fuel cell part and the fuel cell metal separator are displaced in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a length of each of the ridges by which the ridges extend between the fluid passages at both ends of the five fluid passages and the marginal portion of the fuel cell metal separator to be larger than a length of the ridge by which the ridge extends between the fluid passage at a center of the five fluid passages and the marginal portion of the fuel cell metal separator because change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729